department of the treasury_department of the treasury internal_revenue_service internal_revenue_service washington d c washington d c date number release date cc intl br5 tl-n-3558-97 uilc internal_revenue_service national_office field_service_advice memorandum for from paul s epstein senior technical reviewer cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend ushc z co z sub z parent country z state x y circuit us sub x tax date date date date year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg h i j k m n p q issue s should taxpayer’s notes issued in exchange for some of its foreign shareholder’s shares be respected as debt if the notes are given tax effect does sec_163 or sec_267 limit taxpayer’s deduction for interest_paid on the notes conclusion based on the facts presented the taxpayer’s characterization of the notes as debt should be respected in this regard the instruments meet the necessary criteria to sustain debt characterization we have evaluated the manner in which taxpayer’s stock was converted into debt and conclude that taxpayer’s creation and distribution of the debt_instrument pursuant to a partial_redemption of the stock of a one-hundred percent shareholder does not in and of itself prevent the controlling parent from acquiring valid debt under these circumstances we believe that the transaction would not be defeated under sham or economic_substance principles in addition amounts of interest_paid on the notes are currently deductible in the year paid and are not deferred under sec_163 or sec_267 for purposes of the earnings stripping provisions of sec_163 taxpayer’s adjusted_taxable_income exceed sec_50 of adjusted_taxable_income for each year reviewed the interest payments are not subject_to deferral under sec_267 because the interest payments were actually made prior to the end of the taxable_year in which the interest_expense was accrued and deducted there was no unpaid interest accrued at the close of the taxable_year facts ushc taxpayer is wholly owned by z co a corporation established under the laws of and doing business in country z z co is owned by z sub which in turn is wholly owned by z parent both of which are established under the laws of and do business in country z ushc owns all of the stock of us sub a subsidiary incorporated and doing business in the united_states us sub in turn owns the stock of various us subsidiaries ushc is primarily a holding_company however it does provide some management services ushc’s principal_place_of_business is located in state x therefore y circuit or court_of_appeals_for_the_federal_circuit precedent is relevant prior to date ushc’s balance_sheet showed a book_value of approximately dollar_figurea as a result of a valuation of us sub and its subsidiaries ushc’s accountants determined that ushc’s assets were worth approximately dollar_figureb the dollar_figurec increase in value was attributed to goodwill to reflect this increase in value on date ushc made a dollar_figurec revaluation surplus accounting entry on its books goodwill was debited dollar_figurec and retained earnings were credited dollar_figurec we understand that the purpose of the revaluation was to establish the value for which stock would be converted into debt the valuation was performed incident to taxpayer issuing the debt security in redemption of a portion of z co ’s stock in taxpayer prior to date the day following the revaluation z co owned all h shares of ushc outstanding common_stock taxpayer had no other shares outstanding on date taxpayer entered into an exchange_agreement with z co pursuant to the exchange_agreement taxpayer issued to z co i identical notes the notes aggregating dollar_figurec face value and approximately dollar_figured in cash in exchange for z co tendering for redemption j of taxpayer’s h outstanding shares of common_stock taxpayer has represented that the dollar_figured cash payment was made for rounding purposes so as to avoid the redemption of a fractional share of the approximately dollar_figurec taxpayer paid to z co in exchange for taxpayer’s shares dollar_figuree the full amount of taxpayer’s earnings_and_profits was treated by the parties as a dividend and the remainder was treated as a return_of_capital taxpayer withheld from the dividend at a rate of k the appropriate rate for dividend withholding under the us-z tax_treaty taxpayer treated the notes as debt for tax purposes as well as for financial_accounting and regulatory purposes consequently taxpayer deducted the interest it paid on the notes in the taxable years in which it paid the interest in addition since under the us country z treaty no withholding is required on interest payments taxpayer did not withhold on the interest payments had the payments been characterized as dividends taxpayer would not be entitled to deduct the payments which would be subject_to_withholding at a k rate following are the terms of the notes the notes are dated date each note has a face_amount of dollar_figuref and pays interest at a rate of m the notes mature on date the notes may be prepaid on or after date ie on or after the sixth anniversary of the notes’ issuance at the holder’s option the notes can be converted at maturity into common_stock of taxpayer at a per share conversion price based upon the fair_market_value of taxpayer’s shares at maturity the notes also contain a provision the extraordinary_dividend provision whereby if taxpayer pays a dividend on its common_stock which dividend is not paid out of retained earnings ie that the dividend is paid out of capital taxpayer must reserve the amount of the dividend which would be paid on the shares to which the notes are convertible and pay that amount to the note holder upon maturity if the notes are converted taxpayer explained that this provision is meant to protect the note holder in the unlikely situation that all taxpayer’s retained earnings and a portion of taxpayer’s capital are distributed in this manner taxpayer asserts that the note holder will obtain additional protection as to its right to collect the principal at maturity this provision however will only protect the note holder if it chooses to take payment in taxpayer’s stock you have indicated that prior to the revaluation of taxpayer’s balance_sheet the redemption of taxpayer’s common_stock and issuance of the notes taxpayer had a debt to equity ratio of n had taxpayer redeemed its stock and issued the notes without revaluing its balance_sheet it would have had a negative_amount of equity due to the revaluation taxpayer’s debt to equity ratio following the redemption and issuance of its notes was p cid cid cid cid cid you have also stated that taxpayer is very profitable taxpayer claims that based on its very large amount of cash_flow -- dollar_figureg of cash_flow for every dollar_figure of interest owed -- that it would have been able to obtain loans in the amount of the notes from unrelated third parties for the purpose of repurchasing its shares taxpayer also claims that although it does not maintain any sinking_fund or reserve to pay back the notes it expects to be able to pay back the notes from its large amount of cash_flow however taxpayer has not provided a cash-flow projection or any similar document that would support taxpayer’s assertion of its ability to repay the notes at maturity the stated rate of interest on the note has been evaluated under the safe haven rules of sec_1_482-2 and has been found to satisfy the requirements contained therein accordingly the interest rate contained in the note is an arm’s length rate taxpayer has paid the interest accruals as required by the notes in the years since their issuance the interest payments were always made and the interest_expense was always deducted in the taxable_year in which the interest_expense was accrued taxpayer claims that the reason it issued the notes was to enable z parent to pay dividends at a lower country z tax cost and lower its worldwide tax_liability z parent believes that due to the country z investor community sentiment it is necessary for it to pay periodic dividends as evidenced by the fact it has continuously increased its annual dividend to its shareholders you have requested assistance as to whether the notes should be respected as debt particularly since the conversion of stock into debt did not result in z co investing any new_capital into taxpayer you have also requested assistance as to whether the interest_paid on the notes which taxpayer deducted may be disallowed under another provision of the code eg sec_163 and sec_267 law and analysis i debt characterization issue as a threshold inquiry you have questioned whether the exchange_agreement ie conversion of taxpayer’s equity into notes should be given effect for federal tax purposes you note that the exchange_agreement has not effected any real change in taxpayer or in z co its sole shareholder and was only entered into in order to obtain federal tax benefits no new_capital was invested into taxpayer as a result of issuing the notes in addition both prior and subsequent to executing the exchange_agreement z co owned all of taxpayer’s shares you believe that taxpayer in effect has substituted deductible_interest expense for non deductible dividend payments in addition the united_states cannot impose withholding_tax on interest payments made to z co while the dividend payments would be subject_to a dividend withholding_tax under the u s tax_treaty with country z although the fact that debt is issued without the investment of new_capital is a factor that tends to indicate that the purported debt_instrument may in substance be equity or otherwise ignored this factor alone will not cause the debt_instrument to be recharacterized as equity see 399_f2d_214 ct_cl which stated the interests here again all of the corporation as a bona into evidence of c onversion of equity indebtedness does not necessarily defeat tax treatment of the resulting relationship between a stockholder or stockholders and fide indebtedness facts and circumstances of the particular case must be considered even the fact that no new money was invested in the business does not require a holding that issuance of corporate debentures was a capital_transaction but such debentures are to be allowed tax treatment as indebtedness when the other factors in the case establish a true indebtedness however in an appropriate case lack of new money can be a significant factor in holding a purported transaction particularly when the facts otherwise show that the purported indebtedness was merely a continuation of the equity interests allegedly converted to be a capital indebtedness citations omitted furthermore in 232_f2d_118 2d cir a case with facts very similar to the facts herein the second circuit held that the debentures at issue were bona_fide debt notwithstanding that they were issued by the subsidiary to its parent as a dividend the court held that the issuance of the debentures may not be disregarded if in fact the debentures were real and created legal rights and duties the debentures were given effect even though their distribution was only partially out of earnings_and_profits of the distributing subsidiary a substantial return_of_capital was also associated with the distribution id pincite see also sec_1_301-1 sec_1_301-1 contemplating that debt can be distributed to shareholders although in the present case taxpayer issued the notes in exchange for its shares while in kraft foods the taxpayer issued the debentures as a dividend this distinction is immaterial since the redemption by a wholly owned corporation of its sole shareholder’s shares is equivalent under the tax law to a distribution see sec_1_302-1 furthermore taxpayer its sole shareholder and its creditors are in exactly the same position whether taxpayer issued the notes to its sole shareholder in exchange for some of its outstanding shares of common_stock as it in fact did or whether taxpayer merely issued the notes as a distribution as was done in kraft foods we note that cases have cited the facts that no new_capital was introduced as a result of the issuance of debt and that the holders of the purported debt remained in the essentially the same position prior to and subsequent to the issuance of the debt as reasons for determining that the debt should be recharacterized as equity nevertheless in all the cases we have seen there were other factors involved which caused the courts to find that the debt in issue was not real see eg 179_f2d_158 8th cir notes were not debt when interest was payable at the discretion of the taxpayer’s directors and the rate of interest was dependent upon taxpayer’s earnings the notes were subordinate to the claims of general creditors and the notes were not negotiable 366_fsupp_253 e d pa aff’d in unpublished opinion 3d cir bonds were held to be equity when a payment of the interest and principal could only be enforced by the trustee with the consent of of the bondholders which were also common stockholders when the trustee was indemnified b the bonds were subordinated to current mortgage debt and to any future mortgage lien which may be created for capital improvement purposes or for any reason and c the taxpayer had a high debt to equity ratio 399_f2d_214 ct_cl bonds were not bona_fide debt when as of the date of the trial years following the maturity of the bonds the bonds had not been paid nor had the creditors which were also shareholders made any attempt to collect payment in sum we believe that the treatment of the instruments received in partial_redemption of shareholder’s stock should not be characterized as equity solely by reason of taxpayer’s redemption transaction and continued status as a sole owner of the distributing subsidiary turning to traditional debt equity principles the ninth circuit has identified the following eleven factors to be considered in determining whether an interest should be characterized for tax purposes as debt or equity the names given to the certificates evidencing the indebtedness the presence or absence of a maturity_date the source of the payments cid cid cid the right to enforce the payment of principal and interest participation in management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the ability of the corporation to obtain l oans from outside lending institutions 748_f2d_1365 9th cir in analyzing whether the notes should be characterized as debt using the above factors we first look to whether the notes in form meet the requirements of debt we then look to whether in substance the notes function as debt rather than as risk capital the facts indicate that in form the notes contain all the indicia of debt instruments the notes on their face are called notes they contain a fixed maturity_date require the payment of principal and interest regardless of whether taxpayer earns income and are not subordinated to taxpayer’s other creditors the notes contain provisions under which the holder may enforce the payment of principal and interest through legal action if necessary finally the notes by their terms were transferrable without restriction by the holder accordingly taxpayer appears to have observed the necessary formalities of creating bona_fide debt instruments in addition the parties consistently treated the notes as debt the notes at all times were treated as debt in taxpayer’s financial statements and regulatory filings cf 376_f2d_623 9th cir promissory notes evidencing advances made to the borrower corporation by the shareholder were bona_fide debt when the parties intended to create conventional debt the borrower corporation’s sba loan application and authorization referred to the advances as debt and an offering circular filed with the sec treated the advances as debt 289_f2d_222 9th cir vacating and rem’g 166_fsupp_914 s d cal the district court’s characterization of advances made by taxpayer’s predecessor to its wholly owned subsidiary as debt was not disturbed since the record contained objective manifestations that the parties intended the advances to be loans for country z tax purposes the notes were treated as debt and the note payments as interest cf laidlaw transp inc v comm’r tcmemo_1998_232 75_tcm_2598 cid cid cid cid cid cid cid cid in determining whether the parties intended to create debt the tax_court noted that taxpayer represented to canadian tax officials that the loans at issue were in the nature of capital contributions we next look at whether in substance the interest in taxpayer that the notes represent are what they purport to represent ie loans rather than risk capital this analysis is particularly important in cases when the purported lender and borrower are related see eg 398_f2d_694 3d cir laidlaw transp inc v comm’r tcmemo_1998_232 generally the courts have looked at whether the lender could reasonably expect to be repaid from anticipated cash_flow or liquid_assets whether the borrower is adequately capitalized and whether the borrower has made interest payments regardless of its earnings a factor the courts ascribe importance to is whether the borrower could have obtained loans from outside sources first courts have held that when the issuer never intended to pay back the debt upon its maturity or could not have reasonably expected to be able to pay back the debt at its maturity the purported debt would be recharacterized as equity see eg 287_f2d_426 1st cir 262_f2d_512 2d cir cert_denied 359_us_1002 236_f2d_159 6th cir cert_denied 352_us_1031 to make this determination courts have looked at whether in fact the debt had been paid back at maturity and if not the reasons why the debt had not been paid back see eg 399_f2d_214 ct_cl brake and electric sales corp in addition the courts have looked to the use of the borrowed funds and the possibility that the funds would be available for repayment eg if the funds were used to acquire a non-liquid capital_asset they probably would not be available for repayment see eg gilbert similarly the courts have looked at whether the issuer of the debt had made provisions to pay back the debt eg through the use of a reserve or sinking_fund see eg louisquisset golf club inc v comm’r tcmemo_1962_297 we are not in a position to determine whether taxpayer will have the ability to pay the notes upon maturity on one hand taxpayer is in the same economic position of having used borrowed funds to repurchase its stock and has not set up a reserve or sinking_fund to retire the notes both these factors tend to raise doubts as to whether taxpayer will be able to pay back the debt at maturity however taxpayer’s historical results show that its taxable_income before depreciation and amortization evidence taxpayer’s ability to repay the notes especially if taxpayer chooses to refinance at maturity we note however that these calculations do not take into account taxpayer’s capital expenditures during those years based on the information you have submitted it appears that taxpayer was adequately capitalized in determining taxpayer’s debt to equity ratio we note that the purpose of the debt to equity ratio is to determine whether a corporation is so thinly capitalized that a business loss would result in an inability to repay the advance essentially we are concerned with the degree of risk the loan presents to the lender and whether an independent lender such as a bank would be willing to make the loan 748_f2d_1365 9th cir pincite therefore generally when calculating a debt to equity ratio the real values of the assets of the corporation have been used including goodwill and going concern values rather than merely using the book values that appear on the corporation’s balance_sheet in 232_f2d_118 2d cir the second circuit held that the taxpayer was not thinly capitalized when similar to the current situation the taxpayer increased its book_value by writing up the book_value of its intangibles immediately prior to its issuing debentures to its parent as a dividend see also miller’s 239_f2d_729 9th cir the corporate debtor on notes payable to the taxpayer was not thinly capitalized when taking into account the real value of its capital stock as reflected by an estate_tax appraisal rather than the amount shown on its books which did not reflect the business goodwill therefore assuming that in fact taxpayer’s appraisal and resulting book values are legitimate taxpayer would not be thinly capitalized finally we are unable to determine whether taxpayer had the ability to borrow from unrelated financial institutions there is information that taxpayer is very profitable and probably had the ability to borrow from unrelated financial institutions assuming that in fact taxpayer had the ability to borrow from unrelated financial institutions for the purpose of redeeming its stock at terms similar to those of the notes and that taxpayer in fact has sufficient cash flows for servicing the debt the notes would appear to have economic reality and in substance represent debt rather than risk capital you further ask whether the notes’ convertibility should impact on our analysis generally if the purported debt is convertible and based on the terms of the debt it is clear at the time the debt was issued that at maturity the holders will in fact convert the debt this may well dictate that in fact the debt should be treated as equity see eg revrul_83_98 1983_2_cb_40 this is particularly so when the debt is held by the issuer’s sole shareholder since a significant issue would be raised as to whether the instrument is what it purports to be ie debt or whether the parties are merely structuring the transaction as an artifice used to obtain an interest_deduction cf 364_us_361 supreme court held that no indebtedness existed when taxpayer had no intent to repay its loans in a situation which merely involved a circular exchange of funds 293_us_465 taxpayer could not avail herself of the non recognition benefit of the reorganization provisions when within a period of three days she organized a corporation and then liquidated it for the sole purpose of avoiding dividend treatment on a transfer of assets from her wholly owned corporation to her in taxpayer’s situation however the notes are convertible at z co ’s option at maturity with the exercise price being the fair_market_value of taxpayer’s stock at the notes’ maturity therefore the conversion option would not make it significantly more likely that an unrelated third party holder of the notes would convert the notes in addition since in fact z co already controls taxpayer without regard to the conversion option and could choose to invest the proceeds from a hypothetical repayment of the notes in taxpayer’s stock regardless of the existence of the conversion option the option is less relevant to the debt equity analysis in this case consequently the conversion option’s presence does not make it any more likely that the notes will be converted than if the conversion option had not been issued in addition unlike the situations in knetsch and laidlaw transportation inc v commissioner tcmemo_1998_232 no constant circular flow of funds is involved in this case taxpayer first converted a portion of its equity to debt without any investment of new_capital for the issuance of the debt and without any use of cash to redeem its equity the interest payments on the notes were always made with electronically wired cash payments the interest payments which taxpayer made were never repaid to taxpayer as capital contributions we also do not believe the extraordinary_dividend provision described above is significant in determining whether the notes are debt or equity since it apparently is only meant to protect the note holder in case taxpayer distributes its assets in excess of its earnings to the shareholders to the detriment of the creditors in addition we consider it unlikely that this provision will ever become applicable particularly in light of the fact that taxpayer has never paid a dividend during its existence other than when it issued the notes in partial_redemption of its parent’s stock in conclusion we believe the notes should be characterized as debt under a traditional debt equity analysis we note however that this conclusion assumes that taxpayer will be reasonably able to repay the notes upon maturity based upon its cash_flow or liquid_assets and that taxpayer would have been able to obtain loans of similar amounts from unrelated financial institutions at similar terms ii sec_163 and sec_267 you also have asked us to determine whether taxpayer’s interest_deduction may be limited by sec_163 or sec_267 for purposes of our case under certain circumstances sec_163 limits deductions for interest_paid by a u s taxpayer to its foreign parent to the extent no withholding_tax is imposed on the interest payment generally under sec_163 the interest_deduction is limited to the extent taxpayer has excess_interest_expense and taxpayer’s debt to equity ratio as of the close of each taxable_year as determined under sec_163 exceed sec_1 to sec_163 excess_interest_expense is measured by the corporation’s net interest_expense over of its adjusted_taxable_income and its excess_limitation_carryforward sec_163 adjusted_taxable_income is taxable_income after adjusting for non cash deductions ie generally net_operating_loss deductions and amortization and depreciation_deductions and net interest_expense sec_163 generally taxpayer may carry its excess limitation ie the amount by which of taxpayer’s adjusted_taxable_income exceeded its net interest_expense to the three succeeding taxable years sec_163 and iii taxpayer submitted a schedule showing that for year of its adjusted_taxable_income exceeded its net interest_expense in addition taxpayer’s schedule showed that it had excess_limitation_carryforward from its prior three years which exceeds the total amount of interest_paid in year therefore it appears from the information provided that sec_163 will not limit taxpayer’s interest_deduction in year in addition sec_267 in effect states that if the payor and recipient are related at the close of the taxable_year of the payor in which an amount of expense or interest would be deductible and the recipient is a cash_basis taxpayer the payor may not deduct the amount until the date on which the recipient must include the amount in income sec_267 states that the service by regulation shall apply the matching principle of sec_267 in cases in which the recipient is a foreign_person regulation sec_1 a - b implements sec_267 and requires taxpayer to use a cash_method_of_accounting with respect to deducting interest or other fixed determinable annual or periodical amounts which are owed to a related_foreign_person hence sec_1_267_a_-3 essentially defers a taxpayer’s deduction for interest accrued to a related foreign party until the taxable_year in which the interest_expense is paid see 87_f3d_99 3d cir however based on facts provided sec_267 and sec_1_267_a_-3 will not limit taxpayer’s interest_expense_deduction in the years at issue because before the close of each year taxpayer has in fact paid the amount of interest which accrued as of each respective year end case development hazards and other considerations there were no proceeds from the notes’ issuance used in a traditional tax_shelter type of transaction ie where a taxpayer uses the proceeds of the borrowing for investments that are patently unprofitable other than for the tax benefits involved examples of traditional tax_shelter activities are when the taxpayer borrows money pincite to invest in notes paying 1½ 364_f2d_734 2d cir cert_denied 385_us_1005 and when the taxpayer borrows money to purchase gold on the spot market and simultaneously sold the gold on the futures market so as to get interest deductions offset by capital_gains 155_f3d_584 2d cir applying the sham lack of business_purpose rationale to situations which merely involve converting a portion of taxpayer’s capital structure from equity to debt would require an extension of the case law in derogation of other sound principles if you have any further questions please call by paul s epstein senior technical reviewer associate chief_counsel international
